Citation Nr: 1126418	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

In July 2009 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran was initially scheduled for a hearing before the Board at the RO in November 2008.  He requested that the hearing be rescheduled, and a new hearing was scheduled for June 2009.  The Veteran failed to appear for that hearing and has not alleged good cause for his failure to report.  The Board therefore deems his request for a hearing before the Board as withdrawn and will proceed with a decision in this case.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The Veteran's PTSD is due to an in-service stressor for which there is corroborative evidence.

2.  An acquired psychiatric disorder, currently diagnosed as a nonspecified mood disorder, was incurred secondary to PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  A nonspecified mood disorder is the result of service-connected PTSD.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for PTSD and a nonspecified mood disorder.  

The Veteran contends that he incurred PTSD due to several in-service stressors.  Along with his claim for a psychiatric disorder in October 2004, the Veteran reported that he was subjected to harassment and aggressive discipline during service that led to depression, stress, fear, and outbursts of rage.  The Veteran has also stated that his PTSD was due to an incident that occurred in approximately February 1982 when he served at a NATO clinic in Brussels, Belgium.  He was one several medical staff who were attempting to resuscitate a Turkish general who suffered a heart attack.  The general died and the Veteran was forced to attend the autopsy.  Since that time he has experienced intrusive thoughts and recollections related to this trauma.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The record contains consistent diagnoses of PTSD from the Veteran's VA health care providers dating from February 2005 to the present.  He was also diagnosed with PTSD by the September 2010 VA psychiatric examiner.  Thus, the evidence of record establishes a current disability diagnosed as PTSD.  In addition, the September 2010 VA examiner provided a medical opinion in favor of the Veteran's claim by linking his current PTSD to the reported trauma of failing to successfully resuscitate a patient in 1982.  The focus of this is case is therefore whether there is credible supporting evidence that the claimed in-service stressor occurred. 

The Veteran has not alleged any involvement in combat, and service personnel records do not provide any evidence confirming the Veteran's participation in combat.  Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) (amending 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Service records establish that the Veteran underwent some psychiatric treatment during service although the exact nature of such treatment is not known.  A June 1982 notation in the treatment records indicates that a case file was opened for the Veteran at the psychiatric clinic of the 196th Station Hospital.  The Veteran also complained of depression or excessive worry on an October 1982 report of medical history in conjunction with the examination for separation.  Service personnel records also establish that the Veteran was provided a mental status evaluation in October 1982 when he was diagnosed with a mixed personality disorder.  He was counseled many times during service for lapses in discipline, most taking place between May 1982 and August 1982, and his separation was recommended in October 1982 based on lack of cooperation, evidence of social/emotional maladjustment, and substandard performance.  

The record also contains a February 2011 response from the Joint Services Records Research Center (JSRRC) who was asked to verify the Veteran's reported stressor.  After extensive research of historical documents, the JSRRC was only able to confirm that a Turkish general (the former President of Turkey) died in May 1982, in Istanbul, Turkey and not in Belgium.  The JSRRC was unable to verify the Veteran's stressor of witnessing the death of a Turkish general at the 196th Station Hospital in 1982.  

Although JSRRC was not able to confirm the specific details of the Veteran's claimed stressor, the Board finds that the Veteran's service records do tend to corroborate the Veteran's reports of trauma.  The Veteran was consistently counseled for behavioral problems from May 1982 to the time of his separation.  As the Veteran has reported the onset of trauma in early 1982, these disciplinary problems lend some weight to the Veteran's reports.  In addition,  service records indicate that he was provided some psychiatric treatment in June 1982 and was diagnosed with a personality disorder prior to separation.  The Veteran also reported a history of depression or excessive worry at the time of his October 1982 separation examination.  The Board therefore finds that the evidence is at least in equipoise regarding the question of whether the record contains corroborative evidence of the claimed stressor.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  38 C.F.R. § 3.102 (2010). See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990). 

Finally, the Board notes that the September 2010 VA examiner found that the Veteran manifested a nonspecified mood disorder secondary to PTSD.  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  As the record contains competent medical evidence of a link between the Veteran's PTSD and mood disorder, service connection is warranted for the nonspecified mood disorder on a secondary basis.


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for a nonspecified mood disorder as secondary to service-connected PTSD is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


